The conviction of this appellant was for the violation of the prohibition laws of the state. The prosecution originated in the recorder's court of Mobile. From a conviction in that court he appealed to the circuit court, and was there tried upon the original complaint and affidavit by consent of defendant. No jury having been demanded, the cause was tried in the circuit court by the court without a jury. The judgment entry recites that defendant was adjudged guilty as charged, and the court assessed a fine of $250 against him. In default of the fine and costs, he was duly sentenced to perform hard labor for the county. From the judgment of conviction in the circuit court, he appeals to this court; the appeal being upon the record proper without a bill of exceptions. As the record is free of error, the judgment of conviction in the circuit court is affirmed.
Affirmed.